Opinion filed August 20, 2009




                                              In The


   Eleventh Court of Appeals
                                           ____________

                                     No. 11-09-00209-CR
                                         __________

                         JOHN LAWRENCE MONK, Appellant

                                                 V.

                                STATE OF TEXAS, Appellee


                            On Appeal from the 413th District Court

                                      Johnson County, Texas

                                  Trial Court Cause No. F37525


                             MEMORANDUM OPINION
       The trial court convicted John Lawrence Monk, upon his plea of guilty, of aggravated sexual
assault of a child. Pursuant to the plea bargain agreement, the trial court assessed his punishment
at confinement for twenty years. The trial court imposed the sentence in open court on October 11,
2004. Appellant filed his pro se notice of appeal on June 3, 2009, over four years after the sentence
was imposed in open court. We dismiss for want of jurisdiction.
       In order to invoke the jurisdiction of this court, an appellant must timely perfect an appeal.
TEX . R. APP . P. 25.2. Appellant has failed to comply with the requirements of TEX . R. APP . P. 26.2
and 26.3 for perfecting an appeal. Therefore, this court does not have jurisdiction to entertain this
appeal. Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d
519, 522-24 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 109-10 (Tex. Crim. App.
1993); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988).
       The appeal is dismissed for want of jurisdiction.


                                                              PER CURIAM


August 20, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2